DENIED and Opinion Filed April 8, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00359-CV

                      IN RE KELDRICK GREEN, Relator

          Original Proceeding from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F96-14798-RT

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Evans
                            Opinion by Justice Myers
         In this original proceeding, Keldrick Green seeks a writ of mandamus to

compel the trial court to order the State to produce discovery materials arising from

his 1996 trial. Relator claims he needs the discovery for a prospective 11.07 writ

application. Relator alleges he filed a motion for discovery in the trial court seeking

the State’s responses to any motions, witness statements, police reports, DNA

evidence, book-in sheets, exhibits, statements from the complainant, tape recordings

and videotapes, any exculpatory evidence, and any inducements, arrangements,

agreements or promises offered to any of the witnesses. Relator further alleges the

trial court denied his motion for discovery by order entered November 20, 2019.
      A petition seeking mandamus relief must contain a certification stating that

the relator “has reviewed the petition and concluded that every factual statement in

the petition is supported by competent evidence included in the appendix or record.”

TEX. R. APP. P. 52.3(j). Relator’s petition does not contain a certification and thus

does not comply with rule 52.3(j). See id.; In re Butler, 270 S.W.3d 757, 758 (Tex.

App.—Dallas 2008, orig. proceeding).

      Furthermore, rule 52.3(k)(1)(A) requires the relator to file an appendix with

his petition that contains “a certified or sworn copy of any order complained of, or

any other document showing the matter complained of.”              TEX. R. APP. P.

52.3(k)(1)(A). Rule 52.7(a)(1) requires the relator to file with the petition “a

certified or sworn copy of every document that is material to the relator’s claim for

relief that was filed in any underlying proceeding.” TEX. R. APP. P. 52.7(a)(1).

      Relator has attached copies of his motion for discovery and the trial court’s

order to his petition, but the documents are not certified or sworn copies and thus

not properly authenticated under the rules of appellate procedure. As the party

seeking relief, relator has the burden of providing the Court with a sufficient

mandamus record to establish his right to mandamus relief. Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Without an authenticated record,

relator cannot show he is entitled to relief. See Butler, 270 S.W.3d at 759.

      Moreover, to establish a right to mandamus relief, relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re

                                        –2–
State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding).

The trial court has ruled on relator’s motion and relator does not identify any other

ministerial duty the trial court has not performed.

       After the trial court’s plenary jurisdiction expires, it does not retain general

jurisdiction over a case. State v. Patrick, 86 S.W.3d 592, 594 (Tex. Crim. App. 2002)

(plurality op.). The trial court retains limited jurisdiction to address certain matters

such as ensuring that a higher court’s mandate is carried out, fact finding on habeas

applications, and presiding over post-conviction DNA testing. Id. Relator’s effort

to obtain discovery from the State does not fall within the trial court’s limited

continuing jurisdiction. See id. Thus, we cannot conclude the trial court violated a

ministerial duty by denying relator’s motion for discovery.

       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not

entitled to the relief sought).




                                            /Lana Myers/
                                            LANA MYERS
                                            JUSTICE

200359F.P05




                                          –3–